     Case 2:20-cv-00738-TLN-EFB Document 16 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    M.D.S., a minor,                                No. 2:20-cv-00738-TLN-EFB
12                       Petitioner,
13           v.
14    JONATHAN HAYES, in his official                 ORDER GRANTING REQUEST TO SEAL
      capacity as Interim Director of the Office
15    of Refugee Resettlement, and ELICIA
      SMITH, in her capacity as Federal Field
16    Specialist, U.S. Office of Refugee
      Resettlement,
17
                         Respondents.
18

19

20          The Court has reviewed Petitioner’s Notice of Request to Seal (ECF No. 13), as well as

21   Petitioner’s unopposed request and counsel’s declaration in support of the same. Good cause

22   appearing, and in order to comply with Federal Rule of Civil Procedure 5.2 and Local Rule 140 to

23   protect the identity of the minor, the request is GRANTED.

24          The Court ORDERS as follows:

25          1.      Petitioner’s Petition for Writ of Habeas Corpus and Complaint for Declaratory and

26                  Injunctive Relief (ECF No. 1) shall be SEALED.

27          2.      Petitioner’s Motion for Temporary Restraining Order (ECF No. 2) shall be

28                  SEALED.
                                                     1
     Case 2:20-cv-00738-TLN-EFB Document 16 Filed 05/12/20 Page 2 of 2

 1        3.    Not later than five (5) days from the date of electronic filing of this Order,

 2              Petitioner shall file an Amended Petition and Amended Motion for Temporary

 3              Restraining Order that differ from the original filed papers only in the titles of

 4              those documents and the fact that the personal identifying information of M.D.S. is

 5              redacted.

 6        4.    Neither the sealing of the records nor the filing of the amended papers shall delay

 7              or otherwise change in any respect, the terms, conditions, or deadlines set forth in

 8              any prior stipulation or order that has been filed in these proceedings.

 9        IT IS SO ORDERED.

10   DATED: May 12, 2020

11

12

13                                                           Troy L. Nunley
                                                             United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
